 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   JUAN SANCHEZ-DOMINGUEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00219-DAD-BAM
12                   Plaintiff,                   STIPULATION TO EXTEND DEADLINE FOR
                                                  REPLY BRIEF AND ADVANCE MOTION
13           vs.                                  HEARING; ORDER
14   JUAN SANCHEZ-DOMINGUEZ,                      Date: May 4, 2020
                                                  Time: 10:00 p.m
15                   Defendant.                   Judge: Hon. Dale A. Drozd
16
17          IT IS HEREBY STIPULATED by and between the parties hereto, through their
18   respective counsel, Laura Withers, counsel for Plaintiff, and Matthew Lemke, counsel for
19   Defendant Juan Sanchez-Dominguez, that the deadline for Mr. Sanchez-Dominguez’s reply brief
20   be extended from April 9, 2020, to midnight on April 13, 2020. Additionally, the parties request
21   that the motion hearing be advanced from May 4, 2020, to April 20, 2020.
22          Defense counsel requests this short extension to allow additional time to conduct legal
23   research and prepare a reply brief. Additionally, the parties request that motion hearing be
24   advanced from May 4, 2020, to April 20, 2020. A motion hearing was initially scheduled for
25   April 13, 2020, however, in light of the public health concerns posed by the coronavirus
26   pandemic and Eastern District of California General Orders 611 and 612, the Court continued the
27   motion hearing to May 4, 2020. ECF Nos. 28, 29. The parties now ask that the hearing be
28   advanced to April 20, 2020, because Mr. Sanchez-Dominguez is currently incarcerated and the
 1   pending motion is potentially dispositive. In order to mitigate the potential health risk, the
 2   parties ask for permission to appear by teleconference and for Mr. Sanchez-Dominguez’s
 3   appearance to be waived for the limited purposes of the motion hearing.
 4          Based on the foregoing, the parties agree that the delay resulting from the motion, from
 5   the filing of the motion through the conclusion of the hearing on, or other prompt disposition of,
 6   such motion, is excludable. Further, the ends of justice served by the aforementioned request
 7   outweigh the best interest of the public and the defendant in a speedy trial. Therefore the parties
 8   agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(1)(D); (h)(7)(A).
 9
10
11
12                                                 Respectfully submitted,
13                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
14
15   Date: April 9, 2020                           /s/ Laura Withers
                                                   LAURA WITHERS
16                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
17
18                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
19
20   Date: April 9, 2020                           /s/ Matthew Lemke
                                                   MATTHEW LEMKE
21                                                 Assistant Federal Defender
                                                   Attorney for Defendant
22                                                 JUAN SANCHEZ-DOMINGUEZ
23
24
25
26
27

28
 1                                               ORDER
 2          IT IS SO ORDERED. For the reasons set forth above, the deadline for Defendant Juan
 3   Sanchez-Dominguez’s reply brief is extended from April 9, 2020, to April 13, 2020. The motion
 4   hearing currently scheduled for May 4, 2020, is hereby advanced to April 20, 2020, at 9:30 a.m.
 5   The parties are permitted to appear by teleconference. Defendant Juan Sanchez-Dominguez’s
 6   presence is waived for the limited purposes of the motion hearing.
 7
     IT IS SO ORDERED.
 8
 9      Dated:     April 9, 2020
                                                      UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
